Citation Nr: 0516357	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-18 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1970.

This appeal arises from a March 2003 rating decision of the 
Chicago, Illinois Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not suffer from a back disability that 
was manifest in service, that was manifest within the initial 
post service year, or that is related to disease or injury 
during service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated in 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the December 1966 enlistment physical examination, the 
spine was clinically evaluated as normal.  

In January 1968, while serving in Vietnam, the veteran was 
seen with a back ache secondary to an injury.  There was pain 
of the left lumbosacral region with no radiation.  On 
examination, there was spasm of the muscles of the left 
lumbosacral region.  Straight leg raising was positive to 45 
degrees; other signs were negative.  The assessment was an 
acute lumbosacral strain.  The veteran was placed on light 
duty for one week. 

In February 1968, the veteran complained of continued back 
pain of the left lumbosacral area since the trauma last 
month.  On examination, there was some tenderness to deep 
palpation.  The impression was a low back strain secondary to 
trauma.

On the December 1969 separation physical examination, the 
veteran reported a history of a back injury when a 155 mm. 
shell fell on his back.  He noted suffering from occasional 
mild back pain.  On examination, the spine was clinically 
evaluated as normal.

The veteran filed a claim of service connection for a left 
knee disability in October 1977.

On VA examination in December 1977, there were no complaints, 
findings or diagnoses of a back disability.

In November 2002, the veteran filed a claim of service 
connection for a back disability.  

On VA examination in January 2003, the examiner noted that 
the veteran's records had been reviewed.  The veteran 
reported that a heavy shell had fallen on his back in January 
1968.  The examiner noted that the service medical records 
showed that the veteran was admitted for one day for an acute 
lumbar sprain and then discharged on light duty for one week.  
He was seen one month later for low back pain and on the 
discharge physical examination occasional mild low back pain 
was noted.  Physical examination was negative on discharge.  
Currently, the veteran reported that back pain varied, but it 
was constant.  Back pain did not bother him at night.  There 
was no radiation, but there was mild aggravation with bending 
and lifting.  On examination, there was no palpable spasm of 
the lumbar paravertebral muscles.  Straight leg raising was 
negative bilaterally.  Lower extremity reflexes were positive 
and equal with no motor weakness.  X-rays of the low back 
showed mild degenerative disc disease at L5-S1 and mild 
arthritis at L2-L3.  These x-ray findings were considered to 
be normal for the veteran's age.  No significant 
abnormalities were noted.  There was significant psychogenic 
musculoskeletal overlay on examination of the low back.  The 
diagnoses included no objective evidence of any significant 
low back abnormality.  There was no objective evidence of any 
significant low back disability on examination.

The veteran testified in April 2005 that he injured his back 
during service when a projectile (shell) fell on his back; 
that he first received treatment after service in 1975 at an 
HMO, but that those records were no longer available (T-4); 
that he suffered from constant low back pain; that he had 
first received VA treatment for his back in recent years (T-
6); that he was not on Social Security Administration (SSA) 
disability and he had never filed for SSA benefits (T-11); 
and that no doctor had ever informed the veteran that there 
was a connection between the inservice injury and a current 
low back disability (T-13).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis become manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2004).

The veteran maintains that he currently suffers from back 
disability that is related to service.  The evidence does not 
support this claim. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After a review of all the lay and medical evidence of record, 
the Board finds that a preponderance of the evidence 
demonstrates that the veteran does not suffer from a current 
back disability that was present during service, within the 
initial post service year, or for many years thereafter.  
Moreover, no such disability has been linked to any incident 
of active duty.  

The service medical records reveal that the veteran was 
treated in January and February 1968 for an acute low back 
strain following an injury.  On the December 1969 separation 
examination, the veteran noted occasional mild back pain.  
The back was clinically evaluated as normal.  The medical 
record is silent regarding any disability of the back for 
more than 30 years.  It is significant to note that the 
veteran filed a claim for service connection for a left knee 
disability in 1977.  He received a VA examination at that 
time.  The veteran did not file a claim of service connection 
for a back disability in 1977 and he did not report any back 
complaints in 1977.  The December 1977 report of VA 
examination is silent regarding complaints, findings or 
diagnoses of a back disability.

It was not until many years later when, in support of this 
claim, complaints and findings relative to a low back 
disability were documented on VA examination in January 2003.  
X-rays in January 2003 revealed the presence of mild disc 
disease and mild arthritis of the low back.  The examiner 
noted that the x-ray findings were normal for an individual 
of the veteran's age.  The diagnosis was no objective 
evidence of any significant low back disability.  

The January 2003 report of VA examination did not connect any 
current low back disability with the inservice injury or 
connect current low back disability with the service 
connected left knee disability as suggested by the veteran on 
his notice of disagreement.  The examiner did, however, 
accurately detail the veteran's inservice history relative to 
the low back injury.  Essentially, the examiner noted that in 
January 2003 there was a mild degree of arthritis and disc 
disease present that were due to the aging process and that 
these mild pathologies were not the result of the inservice 
low back injury.  There is no medical evidence or opinion to 
the contrary.  In fact, the veteran testified in April 2005 
that no physician had ever informed him that there was a 
connection between the inservice injury and current low back 
disability.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between the initial 
early 2000s onset of low back disability and the veteran's 
service.  The Board has the duty to assess the credibility 
and weight to be given the evidence relative to this issue.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
In light of the above evidence, the Board finds that there is 
no competent medical evidence that would establish a nexus 
between the onset of current low back disability and the 
veteran's service.  

Moreover, the resolution of this question is solely within 
the province of health care professionals as only a health 
care professional can provide a medical diagnosis or provide 
an opinion as to the relationship between a current 
disability and service.  See Espiritu at 494-95.  In this 
regard, the Board notes that statements and testimony from 
the veteran is not persuasive as a layman is not capable of 
rendering a medical nexus opinion.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim of service 
connection for a low back disability, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in December 2002 as well as the 
statement of the case in June 2003, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available VA treatment records 
have been obtained.  There is no indication that there are 
any private medical records available to obtain.  In fact, 
the veteran has indicated that private medical records from 
the 1970s are no longer available.  The veteran also 
indicated in April 2005 that he had never filed a claim for 
SSA disability benefits.  In addition, the veteran provided 
testimony at an April 2005 videoconderence hearing before the 
Board.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA examination in January 2003.  Upon review of the file, the 
Board is satisfied that the current record contains 
sufficient medical evidence to fully and fairly evaluate the 
veteran's appeal.  As an additional examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in December 2002 prior to the initial unfavorable AOJ 
decision in March 2003.


ORDER

Entitlement to service connection for a back disability is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


